United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50889
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BRENT HUGHES,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. SA-03-CR-52
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Brent Hughes appeals the sentence imposed following his

guilty plea conviction of sexual abuse of a minor in violation of

18 U.S.C. § 2243(a).   Hughes argues that under the reasoning of

Apprendi v. New Jersey, 530 U.S. 466 (2000), a fact must be

alleged in the indictment before it may be used to increase the

maximum guideline sentence.   Hughes acknowledges that his

contention is foreclosed by this court’s decision in United



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50889
                               -2-

States v. Randle, 304 F.3d 373 (5th Cir. 2002), but he seeks to

preserve his argument for possible further review.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that an appellee’s brief not be required.   The motion is GRANTED.

The judgment of the district court is AFFIRMED.

     AFFIRMED; MOTION GRANTED.